UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7638


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

WILLIAM ERIC BOLTON,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News.    Raymond A. Jackson,
District Judge. (4:03-cr-00095-RAJ-FBS-1)


Submitted:    February 24, 2009             Decided:   March 17, 2009


Before WILKINSON, MOTZ, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William Eric Bolton, Appellant Pro Se. Laura Pellatiro Tayman,
Assistant United States Attorney, Newport News, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             William Eric Bolton appeals the district court’s order

denying his 18 U.S.C. § 3582(c)(2) (2006) motion for reduction

of sentence.        We have reviewed the record and find no reversible

error.       Bolton     cannot       benefit       from   Amendment      706      to    the

Sentencing        Guidelines    because       of    the     quantities      of    cocaine

powder      and     marijuana       for     which    he      was     originally         held

accountable.        Those quantities convert to a total of 16,820.817

kilograms of marijuana and a base offense level of thirty-six,

U.S. Sentencing Guidelines Manual § 2D1.1 (2008), which is the

same base offense level applied at Bolton’s original sentencing

when   he    was    also   held      accountable      for    a     quantity      of    crack

cocaine.      Consequently, Bolton may not now receive a reduction

in base offense level, see id. § 2D1.1 cmt. n.10(D)(ii)(II), and

he is therefore ineligible for a sentence reduction pursuant to

§ 3582(c)(2).        Accordingly, we grant Bolton leave to proceed in

forma pauperis and affirm the district court.                        We dispense with

oral   argument       because       the    facts    and     legal    contentions        are

adequately        presented    in    the    materials       before    the     court      and

argument would not aid the decisional process.

                                                                                 AFFIRMED




                                             2